      Case 7:17-cv-08943-CS-JCM Document 676 Filed 01/13/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


    NATIONAL ASSOCIATION FOR THE                          ECF CASE
    ADVANCEMENT OF COLORED PEOPLE,
    SPRING VALLEY BRANCH, et al.,                         Case No. 7:17 Civ. 8943 (CS)(JCM)

                       Plaintiffs,                        DISTRICT JUDGE
                                                          CATHY SEIBEL
        v.
                                                          MAGISTRATE JUDGE
    EAST RAMAPO CENTRAL SCHOOL                            JUDITH C. McCARTHY
    DISTRICT, et al.,

                       Defendants.




  NOTICE OF RULE 72(a) OBJECTION TO MAGISTRATE JUDGE MCCARTHY’S
          DECEMBER 29, 2020 REPORT AND RECOMMENDATION

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 72(a),

Defendant East Ramapo Central School District (“District”), through counsel, objects to Judge

McCarthy’s December 29, 2020 Report and Recommendation (ECF No. 671) awarding attorneys’

fees and costs to Plaintiffs’ counsel. For the reasons set forth in the accompanying memorandum

of law, the District hereby moves this Court to amend Judge McCarthy’s Report and

Recommendation by exercising its discretion to either decline to issue a fee award or to issue a

nominal award. In the alternative, the District requests that this Court amend Judge McCarthy’s

Report and Recommendation by removing certain non-compensable costs, reducing the award to

$3,983,947.49.

 Dated: January 12, 2021                           Respectfully submitted,

                                                   MORGAN, LEWIS & BOCKIUS LLP

                                                   s/ David J. Butler
                                                   David J. Butler
                                                   Randall M. Levine
                                                   101 Park Avenue
                                                   New York, NY 10178

                                               1
Case 7:17-cv-08943-CS-JCM Document 676 Filed 01/13/21 Page 2 of 2




                                    T: (212) 309-6000
                                    F: (212) 309-6001
                                            -and-
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    T: (202) 739-3000
                                    F: (202) 739-3001
                                    david.butler@morganlewis.com
                                    randall.levine@morganlewis.com

                                    William S.D. Cravens
                                    Clara Kollm
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    T: (202) 739-3000
                                    F: (202) 739-3001
                                    william.cravens@morganlewis.com
                                    clara.kollm@morganlewis.com

                                    Counsel for Defendant East Ramapo Central
                                       School District




                                2
